Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 1 of 10 PageID #: 468




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:12-cr-00026-JPH-TAB
                                             )
                                             )
 BYRON PIERSON,                              )
                                             )
                         Defendant.          )


            ORDER DENYING DEFENDANT'S MOTION TO DISMISS

       On June 12, 2020, Mr. Pierson moved to dismiss the government's

 supervised release revocation petition. Dkt. [109]. For the reasons below, that

 motion is DENIED.

                                          I.
                                Facts and Background

       On April 15, 2018, while on two-year term of supervised released from a

 federal conviction in Case No. 12-cr-00026, state officials arrested Mr. Pierson

 and charged him with, among other things, unlawful possession of a firearm by

 a recent felon. See State of Indiana v. Pierson, 49G05-1804-F4-012670 (Ind.

 Super. Ct. Apr. 2018).

       On April 19, 2018 the U.S. Probation Office filed a petition to revoke Mr.

 Pierson's supervised release. Dkt. 66. The petition alleged that Mr. Pierson

 violated conditions of his supervised release including that Mr. Pierson "shall

 not commit another federal, state, or local crime" and that he "shall not

 possess a firearm." Id.
                                         1
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 2 of 10 PageID #: 469




          On May 7, 2018, Magistrate Judge Lynch granted a joint motion to hold

 the revocation hearing in abeyance pending resolution of Mr. Pierson's new

 charges and ordered Mr. Pierson detained. Dkts. 72, 113. Less than two

 weeks later, on May 18, 2018, a federal grand jury indicted Mr. Pierson for

 violating 18 U.S.C. § 922(g)(1) based on the same conduct underlying the state

 offense and supervised release violation. Dkt. 1* 1.

          On May 24, 2018, at his initial appearance in the 2018 case, Magistrate

 Judge Dinsmore, referencing the order of detention entered by Magistrate

 Judge Lynch in the 2012 case, ordered Mr. Pierson detained. Dkt. 13*.

          On June 6, 2018, the state charges against Mr. Pierson based on the

 April 18, 2018 arrest were dismissed in lieu of federal prosecution based on the

 same facts. See State of Indiana v. Pierson, 49G05-1804-F4-012670.

          Mr. Pierson filed motions to continue the trial date in the 2018 case on

 June 21, 2018; September 19, 2018; November 21, 2018; January 10, 2019;

 May 7, 2019; August 5, 2019, dkts. 18*, 20*, 22*, 23*, 25*, 26*, 27*, 28*, 29*,

 32*, 34*, 35*.

          On August 13, 2019, Mr. Pierson signed a plea agreement that resolved

 both the felon-in-possession charge in the 2018 case and the supervised

 release violation in the 2012 case. Dkt. 74. In the plea agreement, Mr. Pierson

 "agree[d] to admit" as true the allegations in the petition to revoke his

 supervised release. Id.




 1   * The asterisk reflects that the docket entry appears in the 2018, rather than 2012, case.

                                                  2
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 3 of 10 PageID #: 470




       On October 13, 2019, after the plea agreement was filed but before a

 hearing on the petition to enter a guilty plea, Mr. Pierson's two-year term of

 supervised release concluded. See dkt. 66.

       On May 29, 2020, more than nine months after Mr. Pierson filed the plea

 agreement with the Court, Mr. Pierson moved to withdraw his plea agreement.

 Dkt. 75*. The Court granted Mr. Pierson's motion on June 4, 2020. Dkt. 80*.

       Between the date the petition to enter a guilty plea and plea agreement

 was filed and the date he withdrew the plea agreement, Mr. Pierson chose to

 replace his counsel, dkts. 79, 81, 83, 85, and decided to represent himself in

 the supervised release revocation proceedings, dkt. 101.

       On June 8, 2020, four days after granting Mr. Pierson's motion to

 withdraw his plea agreement, the District Judge entered an order designating

 the Magistrate Judge to conduct a hearing on the petition to revoke supervised

 release. Dkt. 108.

       On June 12, 2020, Mr. Pierson filed a pro se motion to dismiss the

 government's supervised release petition, dkt. 109, which the parties fully

 briefed by July 13, 2020, dkt. 114.

       On June 22, 2020, a superseding indictment was filed in the 2018 case

 based on the same facts that underlie the alleged supervised release violations.

 Dkts. 81*, 66.

                                        II.
                                    Discussion

       Mr. Pierson bases his motion to dismiss the supervised release petition

 on two grounds. Dkt. 109. First, he alleges that the delay in holding his
                                         3
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 4 of 10 PageID #: 471




 supervised release revocation hearing violates his right to due process under

 the Fifth Amendment. Id. at 4. Second, Mr. Pierson argues that the Court now

 lacks jurisdiction to revoke his supervised release. Id. at 5–6.

    A. Due Process

       Mr. Pierson contends that the government has violated his Fifth

 Amendment guarantee to a "reasonably prompt revocation hearing." Id. at 4.

 Mr. Pierson was arrested on May 2, 2018, dkt. 70, so the delay amounts to

 approximately 28 months. The government argues that this delay was not

 unreasonable because it resulted from Mr. Pierson's "own actions" and Mr.

 Pierson has shown no prejudice resulting from the delay. Dkt. 111 at 1.

       The parties agree on applying the framework set forth in Barker v. Wingo,

 407 U.S. 514 (1972) and adapted by the Seventh Circuit in United States v.

 Scott, 850 F.2d 316, 317 (7th Cir. 1988). See dkts. 111 at 5, 109 at 9. To

 assess the "impact of delay on the substantial rights" of a defendant, the

 Seventh Circuit has directed courts to consider: (1) the length of delay, (2) the

 reason for the delay, (3) the defendant's assertion of his right, (4) any prejudice

 to the defendant, and (5) the reason why the defendant was in custody. United

 States v. Rasmussen, 881 F.2d 395, 398 (7th Cir. 1989). The "starting point is

 the length of the delay" from the arrest date until the date of the revocation

 hearing. Id. If that time period "gives [the Court] pause," then it must give

 "demanding" scrutiny to the "remaining factors." Id.

       As noted above, the delay has been over 28 months to date. The

 government concedes that this likely does "not satisfy the legal requirement

                                          4
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 5 of 10 PageID #: 472




 that a revocation hearing must occur within a 'reasonable time.'" Dkt. 111 at

 5. That does not end the inquiry, however, because the Court must consider

 the "remaining factors, which "necessarily . . . overlap." Rasmussen, 881 F.2d

 at 398–99.

       The record shows that Mr. Pierson is responsible for most of the delay.

 As noted above, the same conduct forms the basis for the petition to revoke

 supervised release in the 2012 case and the indictment in the 2018 case.

 Dkts. 81*, 66. Starting with the motion filed on June 21, 2018, Mr. Pierson

 filed six motions to continue the trial date. Dkts. 18*, 22*, 25*, 27*, 29*, 34*.

 In none of these motions did Mr. Pierson assert his right to a reasonably

 prompt revocation hearing or even raise the issue. See id. He did not raise the

 issue during either of the status conferences held on May 17, 2019 and August

 12, 2019. Dkt. 32*, 37*, 58*, 61*.

       In August 2019, after receiving five continuances of the trial date and

 two months before his term of supervised release expired, Mr. Pierson signed a

 plea agreement resolving both the 2018 and 2012 cases and had it filed with

 the Court. Dkt. 74. In that agreement, Mr. Pierson admitted to violating the

 conditions of his supervised release, including possession of a firearm. Id. The

 plea agreement resolved the supervised release violation, thus eliminating the

 need for a hearing.

       Mr. Pierson did not assert this right or raise the issue during the

 January 16, 2020 ex parte hearing on his request for new counsel. Dkt. 49*.

 Mr. Pierson also did not assert this right or raise the issue during the May 14,

                                         5
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 6 of 10 PageID #: 473




 2020 Faretta hearing, even though the petition to revoke supervised release

 was discussed in detail during the colloquy. Dkt. 78* at 4, 6, 11, 17–19, 21–

 23. Before the Court granted Mr. Pierson's motion to withdraw the plea

 agreement on June 4, 2020, dkt. 80*, there was no reason to believe that a

 hearing on the supervised release violation would be needed.

       On June 12, 2020, Mr. Pierson filed a motion to revoke the detention

 order and to dismiss the supervised release violation. Dkt. 109. That motion

 was fully briefed on July 13, 2020. Dkt. 114. On July 22, 2020, a superseding

 indictment was filed in the 2018 case based on the same facts that underlie the

 alleged supervised release violations. See dkts. 81*, 66. Both Mr. Pierson's

 motion and the superseding indictment are related to adjudication of the

 supervised release violation.

       Mr. Pierson claims he has suffered the three types of prejudice described

 in Barker: "(i) . . . oppressive pretrial incarceration; (ii) . . . anxiety and concern

 of the accused; and (iii) the possibility that the defense will be impaired."

 Barker, 407 U.S. at 530. Of these, "the most serious is the last." Id. Here, Mr.

 Pierson alleges that the delay has caused him "severe depression," for which he

 takes "anti-depression medication." Dkt. 118 at 6. "Unfortunately, anxiety and

 anguish are an inevitable result of . . . imprisonment." Scott, 850 F.2d at 321.

 Thus, the Seventh Circuit has held that a defendant must "offer evidence of

 anxiety beyond that which reasonably corresponds with a criminal . . .

 imprisonment" before a delay can qualify as prejudicial in a "constitutionally

 significant sense," id., which Mr. Pierson has not done. Mr. Pierson also

                                            6
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 7 of 10 PageID #: 474




 contends that the delay has “prejudiced [him] by substantially limiting [his]

 ability to defend [himself] against the charge that conditions of [his] supervised

 release were violated,” dkt. 109 at 4, but he does not explain how the delay has

 harmed his defense. As a result, Mr. Pierson has not established prejudice

 from the delay.

       In sum, Mr. Pierson caused most of the delay, did not assert his right to

 a revocation proceeding before June 2020, has not established any prejudice

 resulting from the delay, and is in custody for a new federal criminal charge

 based on the conduct underlying his alleged supervised release violation.

 Given these facts, Mr. Pierson's due process rights have not been violated by

 the delay. See, e.g., United States v. Intini, 18 F. App'x 411, 418 (7th Cir. 2001)

 (holding that five-year delay in probation revocation proceedings did not violate

 due process).

    B. Jurisdiction

       Mr. Pierson also contends that the Court must dismiss the petition

 because the intervening period has extended beyond what is "reasonably

 necessary for adjudication." Dkt. 109 at 5–6. Mr. Pierson's two-year term of

 supervised release ended on October 13, 2019, see dkt. 66, so it has been 11

 months since his term of supervised release expired.

       "The power of the court to revoke a term of supervised release . . .

 extends beyond the expiration of the term of supervised release for any period

 reasonably necessary for the adjudication of matters arising before its

 expiration if, before its expiration, a warrant . . . has been issued on the basis

                                          7
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 8 of 10 PageID #: 475




 of . . . a violation." 18 U.S.C. § 3583(i). As a result, a "district court loses

 jurisdiction to revoke a defendant’s supervised-release term after it expires

 unless the following two conditions are met: (1) the court has issued a warrant

 or summons by the last day of defendant’s term; and (2) the court’s delay in

 revoking the defendant’s supervised release was 'reasonably necessary' to

 adjudicate matters related to violated conditions." United States v. Cross, 664

 F. App'x 570, 573 (7th Cir. 2016). The " meaning of 'reasonably necessary' is

 'relatively elastic' and depends on the 'legitimate interests of the defendant and

 the government.'" Cross, 664 F. App'x at 573 (citing United States v. Ramos,

 401 F.3d 111, 118 (2d Cir. 2005)).

       There is no dispute that the Court issued a warrant within the term of

 Mr. Pierson's supervised release, dkts. 66, 67, so the only issue is whether

 there was unreasonable delay in conducting a hearing on the supervised

 release violation.

       As discussed above, before Mr. Pierson withdrew his plea agreement on

 June 4, 2020, dkt. 80*, there was no reason to believe that a hearing on the

 supervised release violation would be needed. As a result, the entire period

 before June 4, 2020 was "reasonably necessary" under 18 U.S.C. § 3583(i).

 While three months have passed since the Court permitted Mr. Pierson to

 withdraw that plea agreement, this period of delay does not deprive the Court

 of jurisdiction over the supervised release violation. The Seventh Circuit

 recently held that a seven-month delay after a supervised release term's

 expiration did not withdraw jurisdiction from the district court under 18 U.S.C.

                                            8
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 9 of 10 PageID #: 476




 § 3583(i). United States v. Greco, 938 F.3d 891, 894 (7th Cir. 2019). There, the

 defendant's supervised release expired on April 12, 2018 but "[b]ecause of

 several delays, the court did not hold a revocation hearing until November." Id.

 Although the defendant did not challenge his supervised release revocation on

 "reasonably necessary" grounds, the Court had no trouble concluding that the

 district court "had jurisdiction" despite the seven-month delay. Id.; see also

 Cross, 664 F. App'x at 573 (affirming district court's finding that a three-month

 delay was reasonably necessary during defendant's hospitalization).

       While a hearing on the alleged supervised release violation could have

 been held sooner, the delay does not go beyond what is "reasonably necessary

 for the adjudication" under 18 U.S.C. § 3583(i).

                                      III.
                                   Conclusion

       For the reasons above, the Court DENIES Mr. Pierson's motion to

 dismiss the government's supervised release petition. Dkt. [109]. The

 Magistrate Judge SHALL PROMPTLY SCHEDULE a hearing on the supervised

 release violation.

 SO ORDERED.

 Date: 9/14/2020




                                         9
Case 1:12-cr-00026-JPH-TAB Document 121 Filed 09/14/20 Page 10 of 10 PageID #: 477




  Distribution:

  M. Kendra Klump
  UNITED STATES ATTORNEY'S OFFICE
  kendra.klump@usdoj.gov

  Dominic David Martin
  INDIANA FEDERAL COMMUNITY DEFENDERS
  dominic_d_martin@fd.org

  United States Probation Office

  Byron Pierson
  Oldham County Detention Center
  3405 West Highway 146
  LaGrange, KY 40031




                                       10
